Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         02-AUG-2019
                                                         10:59 AM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                            PHILIP BROWN,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-17-03527)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Philip Brown’s

application for writ of certiorari filed on June 26, 2019, is
hereby rejected.

          DATED:   Honolulu, Hawaii, August 2, 2019.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson